DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The Amendment filed on 03/11/2021 has been entered. Claims 1-10 and 24-27 were cancelled. Claims 11-23 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections.  

Allowable Subject Matter
Claims 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 11 contains allowable subject matter because there is no motivation to combine the prior arts to create the claimed invention.
In the closest prior art, Saito (U.S. Pre-Grant Publication No. 2016/0076551) discloses a rotary machine blade comprising: a clearance flow suppressing blade portion (22; figure 1) that includes at least two inflection points at which a lean angle at an intersection point between a camber line in a cross section of the clearance flow suppressing blade portion and an imaginary straight line extending from an axis of rotation in a radial direction and formed therebetween is 0 degree (see figure 1), wherein, the clearance flow suppressing blade portion has a positive pressure surface and a negative pressure surface, the at least two inflection points includes a first inflection point located closest to a blade end, the lean angle includes a positive lean angle leaning in a direction of the positive pressure surface with respect to the imaginary straight line and a negative lean angle leaning in a direction of the negative pressure surface with respect to (see figure 1). However, Saito does not teach wherein, the camber line is continuously curved, and the positive lean angle gradually decreases as the intersection point nears, from the blade end to the first inflection point.

Berger (German Patent Document DE 102014003123A1) is another related prior art teaching wherein the camber line is continuously curved from the blade end to the first inflection point (figure 3). However, the lean angle from the blade end to the first inflection point is not a positive lean angle as the lean angle is toward the suction side, i.e., a negative lean angle.

Saito (U.S. Pre-Grant Publication No. 2015/0159670) is another related prior art teaching  wherein, the camber line is continuously curved, and the positive lean angle gradually decreases as the intersection point nears, from the blade end to the first inflection point (figure 5). However, Saito does not teach at least two inflection points as it only has one inflection point. 
There is no clear motivation taught in the prior arts to combine the reference to improve the prior art. Changing the shape of the airfoil affects the aerodynamic property of the blade and it would not have been obvious to modify the prior art of record to combine the prior arts to create the claimed invention as the modification would change the aerodynamic profile that may yield unexpected fluid behavior.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745